McCay, Judge.
The 14th section of the Act of October 13th, 1870, expressly excepts from its operation debts due to minors. The proof in this case was conclusive that this note was the property of Dollie Tarver, a minor, and that it had been hers before the Act of October, 1870, was passed. It can make no difference how she obtained it, or whether the former owner of it had complied with the law. If the debt be due to a minor, the affidavit is not required. That there are still debts due by the estate from which the note came to her cannot change the fact that the note is hers, and is due to her. The holders of the debts may have a right to sue the executor for a devastavit, and, perhaps, to go on the distributees or legatees for their debts, but the title to the note passed to her, when it was, by the final decree, declared to be hers, and, as it was in the hands of her testamentai’y guardian, her title to it was complete.
Judgment reversed.